Exhibit 10.1


This agreement (the “Agreement”) is made and entered into as of this
__________             day of August, ______, 2007 (the “Agreement Date”) by and
between NuTech Digital, Inc., a California corporation (“NuTech”) and Jump
Communications, Inc., a Nevada corporation (“Jump”), hereinafter jointly
referred to as the “Companies”:


Whereas, the Management and Boards of Directors of NuTech and Jump have
determined that a sale of assets and grant of licenses by Jump to NuTech is
advisable and in the best interests of their respective companies and
shareholders, and NuTech desires to purchase assets from Jump and to accept the
licenses granted, and


Whereas, the Management and Boards of Directors of NuTech and Jump have
determined that it is in the best interests of their respective Companies and
shareholders to establish subsidiaries of NuTech in order to more efficiently
and effectively carry on the business of NuTech, and


Whereas, NuTech and Jump desire to make certain representations, warranties,
covenants and agreements in connection with this Agreement.


NOW, THEREFORE, in consideration of the foregoing and the mutual promises,
covenants and conditions contained herein, the parties hereby agree as follows:


1. Closing. The closing of the transactions contemplated by this Agreement (the
“Closing”), shall take place at 1:00 p.m. (PDT) at the offices of Jump
Communications, Inc., 10390 Wilshire Boulevard, Penthouse 20, Los Angeles,
California 90024, on or before August 23, 2007, unless another date or place is
agreed to in writing by the parties hereto.  The date on which the Closing
actually occurs is hereinafter referred to as the “Closing Date.” At the
Closing, concurrently with the execution and delivery of this Agreement, and as
a condition and inducement to and for the Companies to enter into this
Agreement, NuTech and Jump will enter into the following agreements (among
others):
 
A. Asset Purchase Agreement, substantially in the form attached hereto as
Exhibit A (the Asset Purchase Agreement), and

 
B. License Agreement, substantially in the form attached hereto as Exhibit B
(the License Agreement).



2.  Formation of NAC.  Jump and NuTech agree to the formation of a corporation
to be named “NuTech Acquisition Corp.” (or such other name as may be available)
(hereinafter “NAC”) as soon as practicable after execution of this Agreement as
follows:
A. NAC will be formed pursuant to the laws of the State of Nevada. There will be
one class of common shares. The Board of Directors will be composed of three
Directors. Upon the formation of NAC, an organizational meeting will be held and
the following actions, among others necessary or customary, will take place:
i. Eighty-five percent of the issued and outstanding shares will be issued to
Jump, and fifteen percent of the issued and outstanding shares shall be issued
to Lee Kasper (Kasper), the President of NuTech, on condition that Kasper enters
into the employment agreement substantially in the form attached hereto as
Exhibit C (the Kasper Employment Agreement). NAC will reserve an additional five
(5) percent of its shares for additional executive compensation.



 
1

--------------------------------------------------------------------------------



 
ii. Jump shall designate two (2) Directors, of which one shall be the Chairman
of the Board. The third director will be Kasper unless he rejects such
designation, in which case the Board of Directors will be composed of the two
Directors designated by Jump.
B.   As soon as practicable after the formation of NAC, NuTech agrees to
transfer the assets and liabilities of NuTech to NAC as follows:
i. The assets and liabilities to be transferred from NuTech to NAC shall not
include any of the assets and liabilities sold or granted to NuTech pursuant to
the Asset Purchase Agreement and/or the License Agreement.
ii. All other assets and liabilities of NuTech as of the date of transfer shall
be transferred to NAC including without limitation, the following:
a. All trade debts, unpaid loans whether owing to third parties or management of
NuTech, whether or not collateralized or secured, and any and all other
obligations of NuTech for payment of money or services, whether or not matured
or arising in the future, all as set forth on the most recent audited financial
statements of NuTech, as included in the current filings with the Securities and
Exchange Commission (SEC), a copy of which is attached hereto as Exhibit D (the
Audited Financials).
b. All assets of NuTech including good will, physical assets, contract rights,
copyrights, patents, accounts receivable and all other assets including those
set forth in the Audited Financials.
iii. In order to facilitate the transfer of the assets and liabilities, NuTech
shall execute a Bill of Sale substantially in the form of Exhibit D, attached
hereto (the “Bill of Sale”), and NuTech and NAC shall enter into an Assignment
and Assumption Agreement, substantially in the form of
Exhibit E, attached hereto (the “Assignment and Assumption Agreement”). NuTech
will be solely responsible for the cost and expense of obtaining any and all
third party consents to the transfer of the assets and liabilities, including
any loans outstanding between Kasper and NuTech.


C. NAC and NuTech shall enter into a General Release, substantially in the form
attached hereto as Exhibit F (the “General Release”).


3. Execution of Jump Transaction Documents. Concurrently with the transfer of
assets and liabilities to NAC and the execution and delivery of the General
Release, NAC and Jump will enter into the following agreements:
i. Asset Purchase Agreement, substantially in the form attached hereto as
Exhibit G (the NAC Purchase Agreement); and
ii. License Agreement, substantially in the form attached hereto as Exhibit H
(the NAC License Agreement).
 
2

--------------------------------------------------------------------------------





4. Formation of Jump Operating Company. The Parties hereto agree to the
formation of a corporation to be named “Jump Operating Company” (or such other
name as may be available) (hereinafter “JOC”) as soon as practicable after
execution of this Agreement as follows:


A. JOC will be formed pursuant to the laws of the State of Nevada. There will be
one class of common shares. The Board of Directors will be composed of three
Directors. JOC will be one hundred percent owned by NuTech.


B.   As soon as practicable after the formation of JOC, NuTech agrees to
transfer to JOC all the assets, hardware and licenses sold and/or licensed
and/or granted to NuTech pursuant to the Asset Purchase Agreement, Exhibit A,
and the License Agreement, Exhibit B.


5. Formation of NAC Operating Company. The Parties hereto agree to the formation
of a corporation to be named “NAC Operating Company” (or such other name as may
be available) (hereinafter “NAC OC”) as soon as practicable after execution of
this Agreement as follows:


A. NAC OC will be formed pursuant to the laws of the State of Nevada. There will
be one class of common shares. The Board of Directors will be composed of three
Directors. One of the three will be Kasper unless he rejects such designation,
in which case the Board of Directors will be composed of the two directors to be
elected by the shareholders of NAC.  NAC OC will be one hundred percent owned by
NAC.


B.   As soon as practicable after the formation of NAC OC, NAC agrees to
transfer to NAC OC all the assets, hardware and licenses sold and/or licensed
and/or granted to NAC pursuant to the Asset Purchase Agreement, attached hereto
as Exhibit G (the NAC Purchase Agreement); and the License Agreement, attached
hereto as Exhibit H (the NAC License Agreement).




6. Actions and Omissions. To effectuate the transactions contemplated by each
and every of the foregoing Agreements and the provisions hereof, it is agreed
that no Company, shareholder, officer, director, or individual that is a party
to this transaction or any Agreement constituting part of this transaction shall
take any action that would, or fail to take any action the omission of which
would, be reasonably likely to prevent or impede the change of ownership of
NuTech, the formation of NAC, or the implementation and effectuation of the
transactions contemplated by this Agreement and any Agreement that is part
hereof.
 

 
3

--------------------------------------------------------------------------------



7. Additional Agreements. If, at any time before or after the Effective Time,
Jump or NuTech believes or is advised that any further instruments, deeds,
assignments or assurances are reasonably necessary or desirable to consummate
the actions contemplated by this Agreement or any Agreement forming part
thereof, or to carry out the purposes and intent of this Agreement at or after
the Effective Time, then NuTech, NAC, and their respective officers and
directors shall execute and deliver all such proper deeds, assignments,
instruments and assurances and do all other things necessary or desirable to
consummate and to carry out the purposes and intent of this Agreement.


8. Representations and Warranties of Jump. Jump represents and warrants as
follows:


A. Organization and Standing. Jump is a corporation duly organized, validly
existing and in good standing under the laws of the State of Nevada and has the
corporate power and authority to carry on its business as it is now being
conducted.


B. Authority Relative to this Agreement. No further corporate or other action is
necessary on its part to make this Agreement valid and binding upon it and
enforceable against it in accordance with its terms or to carry out the
transactions contemplated hereby other than the authorization of its Board of
Directors, which authorization will be obtained as soon as possible.


C. No Violations. The execution, delivery and performance of this Agreement by
the Jump do not and will not (i) constitute a breach or a violation of any law,
rule or regulation, agreement, indenture, deed of trust, mortgage, loan
agreement or other instrument to which Jump is a party or by which it is bound;
(ii) constitute a violation of any order, judgment or decree to which Jump is a
party or by which it is bound.


D. Compliance With Applicable Laws. To Jump’s knowledge, the conduct of the
business of Jump does not violate or infringe any federal, state, local or
foreign law, statute, ordinance, license or regulation that is presently in
effect.  To Jump’s knowledge, such conduct does not violate or infringe any
right or concession, copyright, trademark, trade name, patent, know-how or other
proprietary right of others, the enforcement of which would materially adversely
affect the transactions contemplated hereunder.  Jump has maintained and
continues to maintain all licenses and permits required by all local, state and
federal authorities and regulating bodies.


E. Approvals and Consents. Other than the approval of the Board of Directors as
set forth in 8B above, no consent, approval or authorization is required in
connection with the execution or delivery of this Agreement by Jump or the
consummation by it of the transactions contemplated hereby.
 

 
4

--------------------------------------------------------------------------------



9. Representations and Warranties of NuTech. NuTech represents and warrants as
follows:


A. Organization and Standing. NuTech is a corporation duly organized, validly
existing and in good standing under the laws of the State of California and has
the corporate power and authority to carry on its business as it is now being
conducted.


B. Authority Relative to this Agreement. No further corporate or other action is
necessary on its part to make this Agreement valid and binding upon it and
enforceable against it in accordance with its terms or to carry out the
transactions contemplated hereby other than the authorization of its Board of
Directors, which authorization will be obtained as soon as possible.


C. Compliance With Applicable Laws. To NuTech’s knowledge, the conduct of the
business by NuTech does not violate or infringe any federal, state, local or
foreign law, statute, ordinance, license or regulation that is presently in
effect.  To NuTech’s knowledge, such conduct does not violate or infringe any
right or concession, copyright, trademark, trade name, patent, know-how or other
proprietary right of others, the enforcement of which would materially adversely
affect the transactions contemplated hereunder.  NuTech has maintained and
continues to maintain all licenses and permits required by all local, state and
federal authorities and regulating bodies.


D. No Violations. The execution, delivery and performance of this Agreement by
NuTech do not and will not (1) constitute a breach or a violation of any law,
rule or regulation, agreement, indenture, deed of trust, mortgage, loan
agreement or other instrument to which NuTech is a party or by which it is
bound; or (2) constitute a violation of any order, judgment or decree to which
NuTech is a party.


E. Approvals and Consents. Other than the approval of the Board of Directors as
set forth in 9B above, no consent, approval or authorization is required in
connection with the execution or delivery of this Agreement by NuTech or the
consummation by it of the transactions contemplated hereby.


10. Further Assurances. The parties hereto agree to use all reasonable good
faith efforts to take all actions and to do all things necessary, proper or
advisable to fulfill the terms and conditions set forth in this Agreement and to
consummate the transactions contemplated hereby.  In addition, each party hereto
agrees to execute reasonable supplemental or additional documents, to execute
reasonable amendments to documents delivered at Closing, to re-execute documents
delivered at Closing and to take any other reasonable actions as are necessary
or reasonably appropriate to fully carry out and consummate the transactions
contemplated herein or to correct errors or omissions, if any, in any document
delivered at Closing.
 

 
5

--------------------------------------------------------------------------------



11. Conditions Precedent to Obligations of NuTech. The obligation of NuTech to
consummate the transactions contemplated by this Agreement shall be subject to
the satisfaction of the following conditions, unless waived in writing prior to
the Closing by NuTech:
A. Jump shall have performed, in all material respects, all obligations and
complied with all covenants required by this Agreement to be performed or
complied with, in all material respects, by it prior to the Closing.
B. Each of the documents or other items to be delivered by Jump at the Closing
shall have been delivered.


12. Conditions Precedent to Obligations of Jump. The obligation of Jump to
consummate the transactions contemplated by this Agreement shall be subject to
the satisfaction of the following conditions, unless waived in writing prior to
the Closing by Jump:
A. NuTech shall have performed, in all material respects, all obligations and
complied with all covenants required by this Agreement to be performed or
complied with, in all material respects, by it prior to the Closing.


B. Each of the documents and other items to be delivered by NuTech at the
Closing shall have been delivered.


C. Nothing having a Material Adverse Effect (as defined below) shall have
occurred between the date hereof and the Closing in the business, operations,
financial or other condition of the NuTech.  For purposes of this Agreement, the
term “Material Adverse Effect” means an effect or condition that individually or
when taken together with all other effects or conditions of like nature would be
reasonably expected to have a material adverse effect on (i) the business,
operations financial or other condition of the NuTech; or (ii) NuTech’s ability
to consummate the transactions required by this Agreement.


13. Termination. This Agreement may be terminated without further liability of
any party at any time prior to the Closing:
A. by mutual written agreement of NuTech and Jump;
 
B. by either party if there has been a material breach by the other party of its
respective representations, warranties and covenants; or


                C. by either party if there has occurred an event constituting a
Material Adverse Effect.
 
D. If at any time, before or after Closing, NAC and or NuTech seeks protection
under the Bankruptcy or insolvency laws of any State or the U. S. Federal
Government, or otherwise seeks to terminate or wind up its business pursuant to
any statute, or ceases to exploit, for any reason, the rights and licenses
granted hereunder or pursuant to the NAC License Agreement, then and in such
event, the Licenses shall be deemed terminated, without further action by any
Party, and all rights and licenses shall revert to Jump Communications, Inc. or
its successor in interest.
 

 
6

--------------------------------------------------------------------------------





14. Miscellaneous.


A. Rules of Construction. All Exhibits attached hereto shall be deemed
incorporated herein as if set forth in full herein and, unless otherwise defined
therein, all terms used in any Exhibit or Schedule shall have the meaning
ascribed to such term in this Agreement.  The words “include,” “includes” and
“including” shall be deemed to be followed by the phrase “without
limitation.”  The words “hereof,” “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement.  Unless otherwise expressly
provided herein, any agreement, plan, instrument or statute defined or referred
to herein or in any agreement or instrument that is referred to herein means
such agreement, plan, instrument or statute as from time to time amended,
modified or supplemented, including (in the case of agreements or instruments)
by waiver or consent and (in the case of statutes) by succession of comparable
successor statutes and references to all attachments thereto and instruments
incorporated therein.  


B. Disclosures and Announcements. Both the timing and the content of all
disclosure to third parties and public announcements concerning the transactions
provided for in this Agreement by any Party hereto shall be subject to the
approval of the other in all essential respects, except that no approvals shall
be required as to any statements and other information which NuTech may submit
to the Securities and Exchange Commission (“SEC”) or that NuTech may be required
to make pursuant to any rule or regulation of the SEC or otherwise required by
law.


C. Assignment; Parties in Interest. Except as expressly provided herein, the
rights and obligations of a party hereunder may not be assigned, transferred or
encumbered without the prior written consent of the other parties. This
Agreement shall be binding upon, inure to the benefit of, and be enforceable by
the respective successors and permitted assigns of the parties hereto.  Nothing
contained herein shall be deemed to confer upon any other person any right or
remedy under or by reason of this Agreement.


D. Law Governing Agreement. This Agreement shall be construed and interpreted
according to the internal laws of the State of Nevada, without regard to
principles of conflict of laws.  The parties hereby stipulate that any action or
other legal proceeding arising under or in connection with this Agreement may be
commenced and prosecuted in its entirety in the federal or state courts located
in the Southern District of the State of California.  Each party hereby submits
to the personal jurisdiction thereof, and the parties agree not to raise the
objection that such courts are not a convenient forum.  Process and pleadings
mailed to a party at the address provided in the Notice section herein shall be
deemed properly served and accepted for all purposes.  The parties hereto waive
the right to trial by jury in any proceeding hereunder.
 

 
7

--------------------------------------------------------------------------------





E. Amendment and Modification. The parties may amend, modify and supplement this
Agreement in such manner as may be agreed upon by them in writing.


F. Notices. All notices, requests, demands and other communications hereunder
shall be given in writing and shall be:  (i) personally delivered; (ii) sent by
telecopier, facsimile transmission or other electronic means of transmitting
written documents; or (iii) sent to the parties at their respective addresses
indicated herein by registered or certified U.S. mail, return receipt requested
and postage prepaid, or by private overnight mail courier service.  The
respective addresses to be used for all such notices, demands or requests are as
follows:


NuTech Digital, Inc.
3841 Hayvenhurst Drive,
Encino, CA 91436
Attention: Lee H. Kasper


or to such other person or address as NuTech shall furnish to Jump in writing.


Jump Communications
10390 Wilshire Boulevard
Penthouse 20
Los Angeles, California 90024
Attention: A. Fred Greenberg
Facsimile: (310) 777-0015


With a required copy to:


Fredric H. Aaron, Attorney at Law, PC
14 Vanderventer Avenue, Suite 212
Port Washington, NY 11050
Attention: Fredric H. Aaron, Esq.
Facsimile: (516) 802-3807


or to such other person or address as Jump shall furnish to NuTech in writing.


If personally delivered, such communication shall be deemed delivered upon
actual receipt; if electronically transmitted pursuant to this paragraph, such
communication shall be deemed delivered the next business day after transmission
(and sender shall bear the burden of proof of delivery); if sent by overnight
courier pursuant to this paragraph, such communication shall be deemed delivered
upon receipt; and if sent by U.S. mail pursuant to this paragraph, such
communication shall be deemed delivered as of the date of delivery indicated on
the receipt issued by the relevant postal service, or, if the addressee fails or
refuses to accept delivery, as of the date of such failure or refusal.  Any
party to this Agreement may change its address for the purposes of this
Agreement by giving notice thereof in accordance with this Section.
 

 
8

--------------------------------------------------------------------------------





G. Expenses. Regardless of whether or not the transactions contemplated hereby
are consummated, each of the parties hereto shall bear their own respective
expenses and the expenses of its counsel and other agents in connection with the
transactions contemplated hereby.


H. Entire Agreement; Enforceability. This Agreement, including all the Exhibits
and Schedules, ancillary agreements and any other instruments to be executed and
delivered by the parties hereto (the “Transaction Documents”):  (i) constitutes
the entire agreement among the parties with respect to the transactions
contemplated herein and supersedes all prior agreements and understandings, both
written and oral, among the parties, with respect to the subject matter hereof
and thereof, and (ii) shall be binding upon, and is solely for the benefit of,
each party hereto and nothing in this Agreement is intended to confer upon any
third party any rights or remedy of any nature whatsoever hereunder or by reason
of this Agreement or any of the Transaction Documents.


I. Severability. Any term or provision of this Agreement which is invalid,
illegal or unenforceable in any jurisdiction shall, as to that jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without rendering invalid, illegal or unenforceable the remaining terms and
provisions of this Agreement or affecting the validity or enforceability of any
of the terms or provisions of this Agreement in any other jurisdiction.  If any
provision of this Agreement is so broad as to be unenforceable, the provision
shall be interpreted to be only so broad as is enforceable.


J. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.  This Agreement shall become effective
when one or more counterparts have been signed by each of the parties and
delivered (by facsimile or otherwise) to the other parties, it being understood
that all parties need not sign the same counterpart.  Any counterpart or other
signature delivered by facsimile shall be deemed for all purposes as
constituting good and valid execution and delivery of this Agreement by a party.


K. Headings. The headings contained in this Agreement are for reference purposes
only and shall not affect in any way the meaning or interpretation of this
Agreement.  Section, subsection, preamble, recital and party references are to
this Agreement unless otherwise stated.  No party or its counsel shall be deemed
the drafter of this Agreement for purposes of construing its provisions, and all
language in all parts of this Agreement shall be construed in accordance with
its fair meaning, and not strictly for or against any party.  The parties waive
any rule of law or judicial precedent that provides that contractual ambiguities
are to be construed against the party who shall have drafted the contractual
provision in question.
 
 
[Signature Page Follows]

 

 
9

--------------------------------------------------------------------------------



 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date and
year first above written.




Jump Communications Corp.
By:  /S/ A. Frederick Greenberg                                           




A. Frederick Greenberg, President and CEO


        /S/ A. Frederick Greenberg


A. Frederick Greenberg, as shareholder


NuTech Digital, Inc.
By: /S/Lee H. Kasper






Lee H. Kasper, President and CEO



       /S/ Lee H. Kasper


Lee H. Kasper, as shareholder




10

--------------------------------------------------------------------------------


